Title: To James Madison from William C. C. Claiborne, 10 December 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


10 December 1804, New Orleans. “About five months ago a Spanish Officer attached to the Family of the Marquis of Casa-Calvo presented me a Key which he said was the Key of a large Room in the Principal (or City Hall) belonging formerly to the King of Spain, which had heretofore been occupied as an Arsenal. The officer added that the Principal had been Built at the joint expence of the King and City, that the former claimed the Lower Story, and the Room in which the arms had been placed; the Balance of the Building belonged to the City.
“When Judge Prevost arrived he applied to me for an apartment to open his Court in, when the Key above alluded to, and which had so long been in my possession was handed to the Sheriff, who was directed to cause the necessary furniture to be procured and the Room put in order. Under my Ordinance defining the powers of the Municipality, the care of the City property was committed to that Body, and they were taught to believe (by the Intrigu’ers) that the Principal in toto, was the property of the City, and that the Governor’s appropriating any part thereof, without previously consulting the Municipality was a great contempt to that Body.
“The consequence was, that a Letter upon the Subject was addressed to me by the Mayor of the City, which was answered with mildness and candour; the temporary agitation Subsided, and without determining the question as to the right of property, the Municipality consented to accomodate the Court, as well as the Legislative Council.
“I have mentioned this occurrence, in order to shew you to what miserable expedients the Intriguers here resort, in order to embarrass my administration, and to excite public discontents. But Sir the line of conduct I have prescribed for myself shall never be departed from; my acts shall be the result of reflection and my best Judgment; I will continue to observe as much moderation as the Interest of my country will permit, and while I observe gentleness in the manner I shall nevertheless be firm to my objects. I have heretofore had an arduous Task, and there are yet many difficulties to encounter, but I persuade myself, that in a little time the state of things here, will be such as I desire.”
